Citation Nr: 1757301	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-15 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left eye condition. 

2.  Entitlement to a separate compensable rating for headaches associated with the service-connected left eye condition. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to April 1976.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In January 2015, the Veteran attended an RO Decision Review Officer (DRO) Conference.  A copy of the DRO conference report is of record.

In January 2017, the Veteran testified at a Board travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to a compensable rating for headaches, as related to his left eye condition, has been raised by the record.  See Tropf v. Nicholson, 20 Vet. App. 317, 322 (2006) ("[I]f an injury or disease manifests with two different disabilities, then two separate ratings should be awarded.").  As the headache disability manifests to compensable degree, the Board has added the issue to the title page.  


FINDINGS OF FACT

1.  The Veteran's eye condition presents active symptoms of redness, drainage, and crust around the eye. 

2.  The Veteran's documented visual field defects were not caused by, nor are they otherwise related to, his in-service shrapnel injury of the left eye. 

3.  Since the in-service shrapnel injury, the Veteran has experienced headaches.  These headaches manifest in prostrating attacks, with an average frequency of less than once a month but more than every two months. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the left eye disability are not met.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.79, Diagnostic Code 6009-6018 (2017).

2.  The criteria for a separate 10 percent rating, but not higher, for headaches associated with the service-connected left eye condition are met.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the severity of his current eye condition warrants a rating in excess of 10 percent.  The Veteran reports his symptoms related to his left eye condition to include, redness, drainage, and headaches on the left side of his head. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).

While a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

The Veteran's left eye condition currently is evaluated under Diagnostic Code 6099-6018.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 6099 pertains to the unhealed eye injury.  In this case, service treatment records reveal that the Veteran sustained a shrapnel injury to the left eye.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  In this case, the RO determined that the Diagnostic Code most analogous to the Veteran's eye disabilities is Diagnostic Code 6018, which pertains to chronic conjunctivitis.

Diagnostic Code 6018 provides the criteria for rating chronic conjunctivitis (Non trachomatous).  When active (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.) a 10 percent rating is warranted.  When inactive, it is to be evaluated based on residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79, Diagnostic Code 6018.

Relevant evidence for consideration includes April 2011 private treatment records from Dr. M.H. which document an assessment of meibomian gland dysfunction.  Further, the eye examination report indicated visual field defects in the left eye. 

The Veteran was afforded a VA examination in June 2011.  The examiner observed a "tiny, .3 mm greyish irregular fragment in the trauma of the left cornea about 1.5 mm above the center."  The examiner indicated that the object had been present for 40 years, requires no treatment, and causes no dysfunction.  Visual field tests presented normal results.  The examination report documented a diagnosis of retained shrapnel, left eye, and characterized the condition as "asymptomatic." 

In May 2013, the VA examiner completed a medical opinion as to the issue of whether the Veteran's visual field impairment of the left eye is at least as likely as not due to his left eye shrapnel injury sustained in service.  There, the examiner acknowledged Dr. M.H.'s finding of a minor peripheral field defect in the left eye.  The examiner explained that "if the fragment were to cause a visual field defect, it would be in the exact opposite portion of a visual field projection due to the optic of the eye which inverts the image."  He added that the defect would also be "reflected by some change in the retina in the corresponding point, but that was not seen."  Ultimately, the examiner concluded that the defect was not related to or caused by the shrapnel fragment in the cornea. 

In January 2017, the Veteran attended a travel board hearing.  There, the Veteran described his symptoms of the left eye condition.  He testified that he experiences redness in the eye, draining, burning sensation, and "crust going around the eye,"

After a review of all the evidence, lay and medical, the Board finds that, for the entire period on appeal, an evaluation in excess of 10 percent is not warranted for the left eye condition.  The Veteran is currently in receipt of a 10 percent evaluation for retained shrapnel in the left eye under Diagnostic Code 6009-6018, rated as analogous to active conjunctivitis with objective symptoms.  A 10 percent evaluation is the maximum evaluation under Diagnostic Code 6018.  See 38 C.F.R. § 4.84a.  Therefore, the Board finds that a higher evaluation is not assignable under that Diagnostic Code.

In addition, the Board finds that the Veteran's visual field defect is not caused by the Veteran's service-connected disability.  The Board acknowledges the Veteran's January 2017 testimony included reports of double vision and visual deterioration of the left eye.  While the Veteran is competent to report visual difficulty, he is not competent to opine whether his shrapnel injury is related to a current visual field defect.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, the May 2013 VA examiner provided competent medical evidence and opined the visual defect was not related to or caused by the shrapnel fragment.  The Board finds VA examiner's May 2013 medical opinion to be highly probative evidence.  Accordingly, a compensable rating under a visual field defect is not warranted.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081 (2017).  

Next, the Board turns to the issue whether a compensable rating for headaches, as it is related to his left eye condition, is warranted. 

Under Diagnostic Code 8100, a noncompensable rating is warranted for less frequent prostrating attacks.  A 10 percent rating is warranted for prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted when the evidence demonstrates prostrating attacks occurring on an average once a month over last several months.  Higher ratings are available for situations where prostrating attacks occur with greater frequency, however they are not applicable under the facts of this case.

Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical dictionary, 32nd Edition (2012), p. 1531, "prostration" is defined as "extreme exhaustion or powerlessness."

In a September 2007, the Veteran reported that since his shrapnel injury he has experienced "headaches often."  In an April 2011 statement, the Veteran characterized his headaches as "chronic."  Most recently, the Veteran testified in January 2017 that in addition to experiencing redness, draining, and crust in the left eye, he has headaches on the left side of his head.

Following careful consideration of the evidence, the Board finds that a separate 10 percent rating for the Veteran's headaches is warranted.  The Veteran is competent to report that he currently has headaches and has been experiencing headaches since his in-service shrapnel injury.  See Layno, 6 Vet. App. at 470.  As there is no competent medical evidence to the contrary, the Board finds that a 10 percent rating is warranted, effective from the date of his claim for a rating in excess of 10 percent disabling for his left eye condition. 

However, a higher 30 percent rating for headaches is not warranted.  Medical treatment records and lay statements do not demonstrate that the Veteran's headaches are more severe, resulting in prostrating attacks occurring on an average once a month over the last several months.  Further, the Veteran has not contended and the evidence does not show that the headaches interfere with his employment.  As such, a higher rating is not warranted.  


ORDER

A rating in excess of 10 percent for the left eye condition is denied.

A separate rating of 10 percent, but no higher, for headaches, is granted, effective April 29, 2011. 


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


